Title: To George Washington from Thomas Marshall, 26 October 1780
From: Marshall, Thomas
To: Washington, George


                  
                     Sir,
                     Totoway Octor 26th 1780
                  
                  By the determind Resolution of Capt. Amasa Soper of the 10th
                     Massachusetts Regiment to leave the Army and from his good services rendered
                     the Public during his continuance in the Regiment under my Command Obliges me
                     to consent to and request Your Excellency to present him a Dismission from the
                     Army. I am with great respect Your Excellency’s Obt Servant
                  
                     Thos. Marshall Colo.
                  
               